Citation Nr: 1731179	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  08-23 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a separate compensable rating for right upper extremity neurologic disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1971.

The Veteran's claim comes before the Board of Veterans' (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida. 

In November 2009, the Veteran testified before the undersigned Veterans Law Judge at a hearing at the St. Petersburg RO.  A transcript of the hearing is of record.

In May 2010, May 2014, and November 2016, the Board remanded the claim for additional development.

The Board notes that at the time of the Board's May 2010 remand, the following two issues were also on appeal: entitlement to an evaluation in excess of
10 percent for benign positional vertigo, and entitlement to a separate rating for residuals of traumatic brain injury.

The claim for a separate rating for residuals of traumatic brain injury was granted
by the RO in a December 2011 rating decision.  As such it also is not in appellate status.

The November 2016 remand required the RO to take appropriate steps to request additional treatment record from Aetna Insurance Company, records concerning referral for dystonia, and to obtain a supplemental medical opinion.  In substantial compliance with the November 2016 Board remand, an addendum medical opinion was obtained, and additional treatment records were obtained.  The directives having been substantially complied with, the matter again is before the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  Right upper extremity neurologic disability, to include organic disease of the nervous system, was not manifest during service or within one year from separation.

2.  The Veteran does not have a right upper extremity neurologic disability.


CONCLUSION OF LAW

Right upper extremity neurologic disability, to include organic disease of the nervous system, was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

A.  Duty to Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by an October 2006 letter, a follow up April 2012 letter regarding Aetna Records, and a November 2016 due process letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  




B.  Duty to Assist

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's service treatment records (STRs), VA treatment records, and private medical records have been obtained.  The Veteran has also been provided with a new VA examination in December 2016.  

Finally, neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  The Board will therefore proceed to the merits of the appeal.


II.  Service Connection

To establish service connection a Veteran must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Service connection may also be established for right upper extremity neurologic defect, to include organic disease of the nervous system, manifesting to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459   (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).


III. History

At a November 2015 VA examination, the Veteran provided a detailed history of his dog bite that he claims resulted in his current disability.  The Veteran reported that he was a military dog handler and his hand was bitten.  He reported that his current right thumb pain is due to a dog bite in 1971.  He reported that his hand was ripped open.  Veteran reported that he was treated with soaks, and the hand was wrapped.  The Veteran indicated that he feels pain in the lower part of his thumb and it hurts when he pushes a door button.  The pain travels to the distal right forearm.  The Veteran indicated that he is always dropping something, such as his keys.  He reported that his right hand disability has worsened since he has aged, but has always hurt since service.

In his June 1967 clinical entrance examination, the Veteran indicated normal for his upper extremities and neurologic.  In his Report of Medical History from September 1971, the Veteran denied neuritis.  His September 1971 clinical exit examination indicated normal for his upper extremities and neurologic.  A September 25, 1971 service treatment record indicates the Veteran suffered a puncture wound to the right hand and received medical attention.

At a November 2009 hearing, the Veteran testified regarding his loss in his right upper extremity.  He reported that his hand was injured from a dog bite in service.
The Veteran stated that anything he does that puts a little bit of pressure on his right thumb results in shooting pains.  He reported that it is not only hindering him as far as using certain tools and shaking hand, but he feels very incompetent because he does not have the strength that he should and that bothers him. This affects him at his job to a degree.  At his job he does everything from driving heavy equipment to heavy trucks to hand tools.  He can only use the hand tools for a few minutes and then all of a sudden the pain just takes over and he has to stop.  

The VA examination results from the Bay Pines VA Medical Center (VAMC), in November 2015, found no evidence of a nerve disability.  The examiner stated that there was no evidence of a diagnosis of neuropathy.  The physician indicated the Veteran's neurologic condition was grossly intact.  The physician further opined there is no functional impairment, indicating all nerves were normal.  In rendering this medical opinion, the examiner reviewed all of the Veteran's medical records.  The examiner noted that it is less likely than not that the Veteran has any nerve damage or neurological disability related to the Veteran's service-connected right thumb scar from a dog bite.  The examiner noted that the Veteran's medical records including the records from the Veteran's hand surgeon, show that the Veteran do not have any clinical findings or diagnosis of a nerve damage or neurological disability condition.

A review was conducted by the Bay Pines VAMC in December 2016.  The examiner reviewed the claims file and all of the Veteran's medical records.  The examiner noted that there was no objective evidence of right hand neurologic dysfunction.  The examiner opined that it is less likely than not that the Veteran's claimed nerve damage or neurological disability is related to the dog bite or residuals of head trauma.  The examiner also noted that clinical examination of the Veteran showed no clinical findings to support the claimed nerve damage or neurological disability is related to the dog bite or residuals of head trauma.  The examiner noted that a recent March 2016 record from the Orthopedic Center of Florida indicates that "dystonia" was discussed at the visit.  The examiner noted that this is a not a diagnosis but was merely a discussion.  There is no medical progress notes to show the clinical evaluation, assessment and the diagnosis by this provider or the neurologist you were referred to.


IV.  Analysis

The Veteran is service connected for a right thumb scar, residual of a dog bite (claimed as numbness).  The issue before the Board is whether the appellant has a neurologic disability and if present whether the disability is due to service or the service connected dog bite residuals.

The Veteran contends that he has right upper extremity neurologic disability related to an in-service dog bite.  The most probative evidence indicates that the Veteran does not have a right upper extremity neurologic disability.  In addition, the preponderance of the evidence weighs against a finding that a claimed right upper extremity neurologic disability had its onset in service.

Here, a right upper extremity neurologic disability, to include organic disease of the nervous system, was not "noted" during service.  Furthermore, based upon the normal findings, the Veteran did not have characteristic manifestations sufficient to identify a chronic disease entity during service or disability within one year of separation.

The Board finds the December 2016 VA medical opinion to be highly probative.  The physician reviewed the claims file and opined that it is less likely than not that the Veteran's claimed nerve damage or neurological disability is related to his previous dog bite or residuals of head trauma.  The examiner provided detailed reasons and bases for her conclusion.  She opined that there is no clinical evidence of a diagnosis or symptomatology of neuropathy support the contention that the Veteran has nerve damage or neurological disability, and no evidence that a claimed disability is related to the dog bite or residuals of head trauma.  The physician reviewed the claims file and provided reasons and bases for her medical opinion.  

At the previous November 2015 examination, the same physician rendered a consistent opinion, finding no current upper right extremity neurological disability.  The physician noted scars from the right and left carpal tunnel procedures.  She explained that these are not a neurological condition, but stemmed from a condition involving the carpal tunnel of both wrists.  Upon examination of the Veteran's hands, she found no neurological, sensory, or motor disability of the hands to include right hand and right thumb.  The Board finds this VA examination and medical opinion to be highly probative.

The March 2016 summary of care from Orthopedic Center of Florida office indicates that "dystonia" was discussed at the visit.  However, as noted by the VA examiner, this was not a diagnosis or indication of presenting symptomatology, and was merely a discussion.  There are no medical progress notes stemming from the doctor's referral.  The Veteran had an opportunity to submit any additional probative evidence in this regard, including following his receipt of a November 2016 due process development letter.

Here, the Veteran is competent to report that he has experienced a loss in function of his right upper extremity.  He is also competent to report that he was bitten by a dog during service, suffering injury and receiving treatment.  He is competent to report subsequent pain that has worsened since service.

Nevertheless, the most probative evidence is the December 2016 VA medical opinion and previous November 2015 VA examination indicating the Veteran does not have a right upper extremity neurologic disability.  Significant probative weight is given to the physician's opinion in the December 2016 VA examination concluding that it is less likely than not that the Veteran's claimed nerve damage or neurological disability is related to the dog bite or residuals of head trauma.  The physician based her opinion on a review of the Veteran's service records, lay reporting, and VA and private treatment records.  There is little probative medical evidence to the contrary.  To the extent that there is a reference to dystonia, such is unsupported and accorded minimal weight.

As shown above, the most probative evidence is the December 2016 VA examination and previous November 2015 VA examination.  This evidence is consistent with the service records, where the Veteran's entrance and exit exams are normal for any upper extremity or neurological disability.  The Veteran's lay evidence has been considered, but pales into insignificance when compared with the objective evidence.  

Because we conclude that he does not have a neurologic disability, it follows that he does not have disability due to (causation or aggravation) a service connected disease or injury.  38 C.F.R. § 3.310.

In reaching this conclusion, the Board finds that the preponderance of the evidence is against this claim.  As such, the benefit of the doubt rule is not for application, and the claim must be denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to a separate compensable rating for right upper extremity neurologic disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


